DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumaru (US 5,428,713).
Regarding Claim 1, Matsumaru discloses a robot (see Abstract, disclosing a manipulator, and accordingly a robot) comprising: 
A first arm member (see Examiner’s annotated version of Matsumaru’s Fig. 1, hereinafter “Figure A”, showing the first arm) rotatable about a first axis line (see Figure A, showing the first axis line being in the Z direction; see also Fig. 2, which is a schematic drawing of Fig. 1, showing the pivot axes) which extends in an up-and-down direction (see Fig. 2) with respect to a base member (2).
A second arm member (see Figure A) supported by the first arm member (see Figure A) and so as to be swingable about a second axis line which extends in a horizontal direction (see Figure A, showing a rotation axis in the X direction, note that “swing” is defined by Merriam-Webster as “to cause to turn on an axis”; see also Fig. 2).
A third arm member (see Figure A) which is supported by a distal end side of the second arm member (see Figure A) so as to be swingable about a third axis line which extends in the horizontal direction (see Figure A, showing a rotation axis in the X direction for the third arm; see also Fig. 2).
Wherein the first arm member is provided with a first attaching surface substantially perpendicular to the second axis line (see Figure A, and Figs. 3a-d, note that each “L” shaped bracket has two attachment surfaces, for a total of four attachment surfaces for each arm) and a second attaching surface which faces in a direction opposite from the first attaching surface (see Figs. 3a-d showing that the attachment surfaces are paired off in pairs that are opposite from one another, for example Fig. 3b and Fig 3e are a pair and Fig. 3c and Fig. 3d are a pair).
Wherein the second arm member is selectively attachable to both the first attaching surface and the second attaching surface (see Figure A; see also Col. 7 Lines 18-23, disclosing that each “L” bracket has three types of mounting portions; see also Col. 8 Lines 19-22, disclosing the arm portions can be connected to each other in any order to create a manipulator; accordingly the second arm member is capable of being attached to both the first attaching surface and the second attaching surface), wherein the second arm member is selectively attachable to only one of the first attaching surface and the second attaching surface at a given time but not to both the first attaching surface and the second attaching surface at the same time (see Figure A, showing that based on the shape of the “L” brackets that each arm can only be attached to one attaching surface on an adjacent arm).

    PNG
    media_image1.png
    611
    712
    media_image1.png
    Greyscale

	Regarding Claim 2, Matsumaru further discloses the robot according to claim 1, wherein: 
The third arm member is provided with: a third attaching surface substantially perpendicular to the third axis line (see Figure A); and a fourth attaching surface which faces in a direction opposite from the third attaching surface (see Figure A); and wherein the second third arm member is selectively attachable to either of the third attaching surface or the fourth attaching surface (see also Col. 8 Lines 19-22, disclosing the arm portions can be connected to each other in any order to create a manipulator; accordingly the second arm member is capable of being attached to both the third attaching surface and the fourth attaching surface).
Regarding Claim 3, Matsumaru further discloses the robot according to claim 1, wherein, the first arm member has a symmetrical shape with respect to a surface which is parallel to the first attaching surface and the second attaching surface (see Figure A, showing that the body of each arm segment is cylindrical in shape, and accordingly the arm segment is symmetrical along two planes, the first plane passing through the axial center of the arm segment and is parallel to two of the attachment surfaces, and is symmetrical about a plane parallel to the remaining two attachment surfaces and axial ends of the arm segment; accordingly, the first arm has a symmetrical shape with respect to a plane that is parallel to the first attaching surface and the second attaching surface).
Regarding Claim 4, Matsumaru further discloses the robot according to claim 2, wherein the third arm member has a symmetrical shape with respect to a surface which is parallel to the third attaching surface and the fourth attaching surface (see Figure A, showing that the body of each arm segment is cylindrical in shape, and accordingly the arm segment is symmetrical along two planes, the first plane passing through the axial center of the arm segment and is parallel to two of the attachment surfaces, and is symmetrical about a plane parallel to the remaining two attachment surfaces and axial ends of the arm segment; accordingly, the third arm has a symmetrical shape with respect to a plane that is parallel to the third attaching surface and the fourth attaching surface).
Regarding Claim 5, Matsumaru further discloses the robot according to claim 1, wherein the second arm member has a symmetrical shape with respect to a surface which includes the second axis line and the third axis line  (see Figure A, showing that the body of each arm segment is cylindrical in shape, and that a surface that includes the two X direction extending lines of rotation for the second and third arms bisects the second arm member it two symmetrical half cylinders).
Regarding Claim 6, Matsumaru further discloses the robot according to claim 1 comprising: 
A fourth arm member (see Figure A) which is supported by the third arm member (see Figure A) so as to be rotatable about a fourth axis line which extends in a longitudinal direction of the third arm member (see Figure A, showing that the fourth arm can be rotated about a fourth axis line that extends through the axial center of the fourth arm member, note that “longitudinal has not be tied to a particular structure of the third arm, and accordingly the radial direction of the third arm is considered the longitudinal direction). 
A fifth arm member (see Figure A) which is supported by the fourth arm member (see Figure A) so as to be swingable about a fifth axis line which extends in a direction orthogonal to the fourth axis line (see Figure A, showing that the fifth arm pivots about an axis extending through its axial center and that this axis is orthogonal to the fourth axis).
A sixth arm member (see Figure A) which is supported by the fifth arm member (see Figure A) so as to be rotatable about a sixth axis line (see Figure A, the sixth axis passes through the axial center of the sixth arm).
Wherein the fourth arm member and the fifth arm member have a symmetrical shape with respect to a surface which includes the fourth axis line and the fifth axis line (see Figure A, showing that both the fourth and fifth arms are cylindrical in shape, and that a surface defined by the fourth and fifth axes bisects both the fourth and fifth arms into half cylinders that are symmetrical with one another).
Regarding Claim 7, Matsumaru a first arm member (see Figure A) used in a robot (see Abstract, disclosing a manipulator; see also Figure A), wherein the robot includes the first arm member (see Figure A) rotatable about a first axis line which extends in an up-and-down direction (see Figure A, showing rotation about the Z axis) with respect to a base (2); a second arm member (see Figure A) which is supported by the first arm member (see Figure A) so as to be swingable about the second axis line which extends in a horizontal direction (see Figure A, showing a rotation axis in the X direction, note that “swing” is defined by Merriam-Webster as “to cause to turn on an axis”; see also Fig. 2); and a third arm member (see Figure A) which is supported by the second arm member (see Figure A) so as to be swingable about a third axis line which extends in the horizontal direction (see Figure A, showing a rotation axis in the X direction for the third arm; see also Fig. 2), the first arm member comprising: 
A first portion (13) fixed to a reducer (see Col. 6 Lines 60-64, disclosing that each of the arms has a motor 11 with a reduction gear unit) for the first arm member (see Figure A).
A second portion (see Figure A, showing an outer motor casing for the motor 11) fixed to the first portion (see Figure A), wherein the second portion is provided with a first attaching surface substantially perpendicular to the second axis line (see Figure A, and Figs. 3a-d, note that each “L” shaped bracket has two attachment surfaces, for a total of four attachment surfaces for each arm, and that two of these attachment surfaces are perpendicular to the second axis)  and a second attaching surface which faces in a direction opposite from the first attaching surface (see Figs. 3a-d showing that the attachment surfaces are paired off in pairs that are opposite from one another, for example Fig. 3b and Fig 3e are a pair and Fig. 3c and Fig. 3d are a pair).
Wherein the second arm member is selectively attachable to both the first attaching surface and  the second attaching surface (see Figure A; see also Col. 7 Lines 18-23, disclosing that each “L” bracket has three types of mounting portions; see also Col. 8 Lines 19-22, disclosing the arm portions can be connected to each other in any order to create a manipulator; accordingly the second arm member is capable of being attached to both the first attaching surface and the second attaching surface), wherein the second arm member is selectively attachable to only one of the first attaching surface and the second attaching surface at a given time (see Figure A, showing that based on the shape of the “L” brackets that each arm can only be attached to one attaching surface on an adjacent arm).
Regarding Claim 8, Matsumaru further discloses the robot according to claim 2, wherein the first arm member has a symmetrical shape with respect to a surface which is parallel to the first attaching surface and the second attaching surface (see Figure A, showing that the body of each arm segment is cylindrical in shape, and accordingly the arm segment is symmetrical along two planes, the first plane passing through the axial center of the arm segment and is parallel to two of the attachment surfaces, and is symmetrical about a plane parallel to the remaining two attachment surfaces and axial ends of the arm segment; accordingly, the first arm has a symmetrical shape with respect to a plane that is parallel to the first attaching surface and the second attaching surface).
Regarding Claim 9, Matsumaru further discloses the robot according to claim 8 wherein the third arm member has a symmetrical shape with respect to a surface which is parallel to the third attaching surface and the fourth attaching surface (see Figure A, showing that the body of each arm segment is cylindrical in shape, and accordingly the arm segment is symmetrical along two planes, the first plane passing through the axial center of the arm segment and is parallel to two of the attachment surfaces, and is symmetrical about a plane parallel to the remaining two attachment surfaces and axial ends of the arm segment; accordingly, the third arm has a symmetrical shape with respect to a plane that is parallel to the third attaching surface and the fourth attaching surface).
Regarding Claim 10, Matsumaru further discloses the robot according to claim 9, wherein the second arm member has a symmetrical shape with respect to a surface which includes the second axis line and the third axis line  (see Figure A, showing that the body of each arm segment is cylindrical in shape, and that a surface that includes the two X direction extending lines of rotation for the second and third arms bisects the second arm member it two symmetrical half cylinders).

Response to Arguments
Applicant’s arguments with respect to claim(s) 04/19/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658